       Case 18-33549-thf       Doc 30     Filed 01/10/19        Entered 01/10/19 15:31:22          Page 1 of 3

                                         United States Bankruptcy Court
                                                     For The
                                          Western District of Kentucky


IN RE:                                                 )
   DANIEL S. WILSON                                    )
   MARGARET K. WILSON                                  )                     Case No:
                                                       )                     18-33549-thf
                                     Debtor(s)         )
________________________________________)

                                              Order of Confirmation

        A Plan Under Chapter 13 of Title 11 and application for confirmation having been duly filed, creditors
having been notified, and it appearing that said plan complies with provisions of Section 1325 of said chapter,

         IT IS HEREBY ORDERED that said plan is confirmed.

         IT IS HEREBY ORDERED that the trustee, William W. Lawrence, collect a payment of $ 1,400.00**_
each       month    for a period of 60 months from the debtor(s), and distribute the funds as follows:

        1) Julie Ann O’Bryan        , attorney for the debtor, is awarded a fee in the amount of $ 3,750.00 to be paid
as follows: $ 1,500.00 with the first disbursement to the secured creditors and $ 200.00 per month until paid in full.

        2) Secured creditors shall be paid before priority creditors, who shall be paid before unsecured creditors.
Monthly payments to secured creditors will be determined on a pro-rata basis by the trustee, unless otherwise
indicated below. The following secured and /or priority claims are hereby allowed:

                Creditor                                   Secured                           Unsecured

#2 KENTUCKY DEPARTMENT OF REVENUE
LEGAL SUPPORT BRANCH                                       $542.14 - PRIORITY
P O BOX 5222                                               $118.56 - UNSECURED
FRANKFORT KY 40602

#3    Internal Revenue Service
P.O. Box 7346                                              $2,957,06 - PRIORITY
Philadelphia, PA 19101-7346

#4     Cottages at Meadowview Condominiums                 $1,901.60                                .00
c/o Kerry J. Butler                                        (no interest)
Butler Legal Services, PLLC
4898 Brownsboro Center, Suite 300
Louisville, Kentucky 40207

#5 Specialized Loan Servicing LLC                          To be paid directly except arrearage of: $2,151.19
8742 Lucent Blvd, Suite 300                                (no interest)
Highlands Ranch, Colorado 80129
                                                           $9,336.00                                .00
                                                           (4.5% interest)      (no claim filed)

**IN ADDITION TO REGULAR PAYMENTS, DEBTORS TO MAKE A LUMP SUM PAYMENT OF
  $63,000.00 BY JANUARY 15, 2020.
                                                                 60 months /100%
     Case 18-33549-thf             Doc 30   Filed 01/10/19    Entered 01/10/19 15:31:22          Page 2 of 3


                                                   18-33549-thf

#6     THE BANK OF NEW YORK MELLON f/k/a                 To be paid directly except arrearage of: $6,274.58
Nationstar Mortgage LLC d/b/a Mr. Cooper                 (no interest)
Att: Bankruptcy Dept. PO Box 619096
Dallas, TX 75261-9741

#7     New Residential Mortgage Loan Trust 2016-3        To be paid directly except arrearage of: $14,743.77
Nationstar Mortgage LLC d/b/a Mr. Cooper                 (no interest)
Bankruptcy Dept. PO Box 619096
Dallas TX 75261-9741

#8    Provident Funding Associates LP
3750 S. Robertson Blvd. Suite 102                        To be paid directly except arrearage of: $34.11
Culver City CA 90232                                     (no interest)

Exeter Finance Corp                                      $8,655.00                                .00
P.O. Box 166008                                          (4.5% interest)
Irving, TX 75016                                         (no claim filed)

Rushmore Lms                                             To be paid directly except arrearage of: $2,750.00
Attn: Bankruptcy                                         (no interest)
PO Box 55004 Irvine, CA 92619                            (no claim filed)

Select Portfolio Servicing, Inc.                         To be paid directly except arrearage of: $4,750.00
Attn: Bankruptcy                                         (no interest)
PO Box 65250                                             (no claim filed)
Salt Lake City, UT 84165

Seterus, Inc.                                            To be paid directly except arrearage of: $4,750.00
Attn: Bankruptcy                                         (no interest)   (no claim filed)
PO Box 1077
Hartford, CT 06143                                       To be paid directly except arrearage of: $14,000.00
                                                         (no interest)   (no claim filed)

                                                         To be paid directly except arrearage of: $13,000.00
                                                         (no interest)   (no claim filed)

USAA Federal Savings Bank                                To be paid directly except arrearage of: $2,750.00
Attn: Bankruptcy                                         (no interest)
10750 Mcdermott Freeway                                  (no claim filed)
 San Antonio, TX 78288

Wells Fargo Dealer Services
Attn: Bankruptcy                                         To be paid directly.
P.O. Box 19657                                           (no claim filed)
Irvine, CA 9262

        3) Payment will be made on pro-rata basis to unsecured creditors, whose claims are filed and allowed, until
such claims are paid at the proposed percentage. The plan is presently proposed at 100% ; however, the
percentage for any plan less than 100% may increase upon the filing of the schedule of allowed claims.
        IT IS FURTHER ORDERED that the debtor(s) attorney examine unsecured claims and file a schedule of
allowed claims by no later than February 27, 2019 . The schedule will reflect the percentage increase should the
unsecured claims filed and allowed require an increase in the percentage paid to unsecured creditors. All objections
to unsecured claims filed but not allowed must be filed prior to the same date.
    Case 18-33549-thf          Doc 30       Filed 01/10/19        Entered 01/10/19 15:31:22           Page 3 of 3


                                                 18-33549 - thf

          IT IS FURTHER ORDERED that any debtor(s) paying less than 100% to unsecured creditors submit
copies of federal and state income tax returns, execute an assignment of federal and state income tax refunds to the
Chapter 13 trustee, and submit a current income and expense statement annually, before May 15 of each year of the
plan, pursuant to the local rules.
          IT IS FURTHER ORDERED that the debtor(s) be restrained from disposing of any property, in any
manner whatsoever, without prior approval of this Court, and to promptly report to this Court any destruction of
said property.
          IT IS FURTHER ORDERED that the debtor(s) be restrained from incurring any new indebtedness or
financial obligations without permission of this Court, except for hospital, medical or dental expenses.
         IT IS FURTHER ORDERED that, if any governmental entity has filed a proof of claim showing unfiled
tax returns, the debtors(s) shall file or otherwise satisfy the filing requirements relating to the unfiled returns within
90 days from the date of entry of this order.
        IT IS FURTHER ORDERED that, except as provided for in the Debtors’ plan, no creditor holding a debt
subject to discharge under Section 1328(a) shall be entitled to any late charges, interest, penalties, additional
attorney’s fees or fees of any kind or nature without further Order of this Court. No creditor holding a debt subject
to discharge under Section 1328(a) shall be allowed after the Debtors’ discharge to add any late charges, interest,
penalties, additional attorney’s fees or fees of any kind or nature arising after the entry of the Order for Relief and
before the Debtors’ Discharge except as provided for in the Debtors’ plan or by Order of this Court.
       IT IS FURTHER ORDERED that, the debtor(s) plan payments shall commence within thirty (30) days of
filing the petition. The attorney for the debtor(s) shall fully escrow all pre-confirmation plan payments as required
by Local Rule 13.4 and 11USC 1326. If the attorney for the debtor(s) fails to turnover all pre-confirmation money
to the Trustee within ten (10) days of confirmation, the Trustee is directed to file a motion to dismiss this Chapter
13, and the Court shall then enter an order dismissing this case immediately.
          In the event of any unauthorized default in payments by the debtor(s), the trustee is directed to promptly
report such default to this Court and upon the filing of such report, this Court shall set a hearing for show cause as
to why the debtor(s) petition should not be dismissed. This Confirmation Order constitutes a finding that all
requirements of Section 521(a)(1)(B) and 521(e)(2)(A)(i) have been met.
          A copy of this order is sent to the debtor(s); to the attorney for the debtor(s); to the trustee, William W.
Lawrence; and to all creditors.




                                                                          Dated: January 10, 2019



PREPARED BY THE OFFICE OF
WILLIAM W. LAWRENCE, TRUSTEE                   awl   1/9/2019
